Citation Nr: 0638378	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-29 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated as 10 percent disabling.

2.  Entitlement to an initial increased evaluation for 
posttraumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

3.  Entitlement to a schedular evaluation in excess of 
10 percent for tinnitus.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on a period of active duty from January 
1943 to November 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered in August 2002, August 2003, 
March 2005, and June 2005 by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran has requested he be permitted to submit 
additional evidence pertaining to the increased rating claim 
for bilateral hearing loss.  Although the veteran submitted 
the additional evidence approximately seven days after the 
expiration of the 90 day period afforded him for such action, 
the veteran has shown good cause for the delay, as it appears 
that the additional medical evidence was not available at the 
time of certification of this matter for the Board's review.  

Because the veteran has not submitted a waiver of RO 
consideration of the new evidence, the increased rating claim 
for bilateral hearing loss, and the claim for a total rating 
based on individual unemployability must be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, to ensure compliance with applicable law.  VA will notify 
the appellant if further action is required on his part. 


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §4.87, Diagnostic Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
March 2003, April 2003, May 2003, November 2004, and June 
2006 from VA met the four notice requirements specified in 
Pelegrini.  Therefore, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

VA provided notice to the veteran both before and after the 
RO adjudicated the veteran's increased rating and TDIU 
claims.  Nevertheless, the Board finds that any defect with 
respect to the timing of the notice was harmless error.  The 
content of the notice fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Further, after the notice was provided, the claims were 
readjudicated in the December 2005 supplemental statement of 
the case (SSOC) and December 2005 SOC.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, the Board finds no defect in notice that results 
in any prejudice to the veteran.  Moreover, the veteran has 
not shown or alleged any prejudice in the content of the 
notice concerning these issues.

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments in a 
June 2006 letter from VA.  The veteran has been notified of 
all five elements of a service connection claim, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  

In this case, the Board notes that VA examinations were 
obtained concerning the veteran's hearing loss and PTSD 
disabilities.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."

VA was unable to obtain records from the Social Security 
Administration (SSA), as a March 2003 statement from VA 
indicated that the veteran's SSA records were not located 
after numerous attempts by the SSA office in Jackson, 
Mississippi.  It was further noted that any records relating 
to disability not found by SSA were now possibly destroyed.

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  38 C.F.R. 
§ 3.159(d) (2005).




The Merits of the Claims

PTSD

In an August 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
evaluation, effective from September 28, 2000.  Thereafter, 
the veteran filed a notice of disagreement, requesting an 
increased evaluation for PTSD.  The veteran is, in effect, 
asking for a higher rating effective from the date service 
connection was granted (September 28, 2000).  Consequently, 
the Board will consider the entire time period in question, 
from the original grant of service connection to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

To receive an evaluation in excess of 50 percent under 38 
C.F.R. § 4.130 (2005), the general rating formula for mental 
disorders, evidence of record must more nearly approximate 
the following:

A 70 percent rating is assigned for PTSD that causes 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

38 C.F.R. § 4.130.

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

VA outpatient treatment notes dated from 2000 to 2005 show 
that the veteran attended both group and individual therapy 
sessions as treatment for his service-connected PTSD 
disability.  Multiple VA treatment notes dated from 2000 to 
2005 all listed a diagnosis of PTSD with noted findings of 
appropriate grooming, insomnia, nightmares, anxious and 
depressed mood, affect restricted but congruent with 
statements, denial of suicidal ideation/homicidal ideation, 
thoughts that progress in a logical manner, and no evidence 
of psychosis.   

In a December 2002 VA examination report, the examiner listed 
a diagnosis of chronic PTSD and noted that the veteran had 
symptoms of sleep disturbance, crying spells, anger, 
flashbacks, and nightmares.  Mental status examination 
results were listed as no abnormal psychomotor activities, no 
suicidal ideation, clear sensorium, fully oriented, euthymic 
mood, constricted affect when discussing nightmares, adequate 
memory, good insight and judgment, and some impairment of 
concentration.

In a July 2005 VA treatment note, a staff psychologist 
indicated that the veteran had severe symptoms of PTSD 
including frequent and severe nightmares, flashbacks with 
auditory hallucinations of voices and sounds, extreme 
hypervigilance, poor sleep, anxiety, agitation, intrusive 
memories, depression, and isolation from others.  It was 
further noted that the veteran had concentration and memory 
problems with difficulty recalling important activities, 
schedules, and responsibilities as well as family and other 
relationships damaged by chronic PTSD symptomatology.  A 
diagnosis of chronic PTSD; severe with depression was listed 
in the treatment record.  The VA psychologist opined that the 
veteran's condition was serious and noted major impairment in 
all aspects of the veteran's functioning in cognitive, 
emotional, biological, vocational, psychosocial, and 
interpersonal areas.     

In a July 2005 VA examination report, the examiner listed a 
diagnosis of chronic PTSD and noted that the veteran had 
symptoms of sleep disturbance, anger, flashbacks, episodes of 
depressed feelings, increased impatience, insomnia, and 
nightmares.  Mental status examination results were listed as 
mildly tense, irritable mood, but he demonstrated good 
grooming, relevant speech, memory and concentration were 
adequate to the demands of his life, judgment not impaired, 
good insight, and affect moderately constricted.  During the 
examination, the veteran indicated that the frequency of his 
nightmares had not changed but stated that with treatment he 
now understands his condition, which relieved his feelings 
greatly.  It was further noted that the veteran discontinued 
his duties of mail delivery to hospitalized residents of his 
nursing home after an outburst of unprovoked anger, but still 
continued to voluntarily visit residents that are 
hospitalized.  The veteran also described many activities 
that he is involved in to the examiner in the July 2005 VA 
examination report, including walking, dancing, playing 
cards, using his computer, visiting with residents, attending 
meetings, and communicating with his sons.  

The veteran was assigned Global Assessment of Functioning 
Scale (GAF) scores of 55 in the December 2002 VA examination 
report; 52 in the July 2005 VA examination report, and scores 
ranging from 41 to 48 in multiple VA outpatient treatment 
notes dated from 2000 to 2005.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed. 1994).

However, the GAF scores are not necessarily determinative of 
the Board's inquiry, independent of other evidence of record.  
The preponderance of that evidence shows that the veteran's 
psychiatric symptoms clearly do not approximate findings 
requisite for a 70 percent rating.  

Concerning occupational impairment, evidence of record shows 
that the veteran has been retired since 1980.  VA examination 
reports dated in December 2002 and July 2005 both noted that 
the veteran had been employed at the same job for over 20 
years.  

As for social impairment, evidence of record indicates that 
the veteran maintains a relationship with his children.  
Further, evidence of record dated from July 2005 showed 
findings of isolation and damaged family relationships.  
While the record refers to some difficulty in establishing 
and maintaining effective work and social relationships, a 
preponderance of competent medical evidence of record does 
not show that the veteran has an inability to establish and 
maintain effective relationships or deficiencies in family 
relationships.  Finally, evidence of record detailed some 
impairment with concentration and memory as well as depressed 
mood.  However, multiple VA examination reports and VA 
outpatient treatment notes showed that the veteran had 
adequate memory and concentration for his current lifestyle, 
good insight, and remained active as well as engaged with 
others to help deter depressed feelings.  

Based on the consideration of the competent medical evidence 
of record, the Board finds that the veteran's PTSD disability 
symptomatology continues to meet or more nearly approximate 
the severity of occupational and social impairment 
contemplated for a 50 percent rating under the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  38 C.F.R. § 4.7 
(2005).  A preponderance of objective medical evidence of 
record does not show that the veteran's service-connected 
PTSD causes social and occupational impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Consequently, the 
veteran's claim for entitlement to an evaluation in excess of 
50 percent for PTSD must be denied.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Further, evidence of 
record does not support assigning any additional percentage 
disability ratings (a "staged" rating) during the time period 
in question.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  In a June 
2005 rating decision, the RO denied the veteran's request, as 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear under Diagnostic Code 
6260.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to VA's interpretation of it's own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus cases was lifted.  

The veteran's service-connected tinnitus has already been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2005).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Finally, the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  See Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 


ORDER

Entitlement to an increased evaluation for PTSD is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

As noted above, the veteran has submitted new evidence 
pertaining to his claim for an increased disability 
evaluation for bilateral hearing loss.  The veteran has not 
submitted a waiver of RO consideration of this evidence, and 
the RO through the AMC must therefore prepare a supplemental 
statement of the case (SSOC) reviewing that evidence.  
38 C.F.R. § 19.31(b)(1).  There is no legal authority for a 
claimant to waive, or the RO to suspend, this requirement.  
Cf. 38 C.F.R. 
§ 20.1304(c).  




Because resolution of the veteran's bilateral hearing loss 
claim may have an impact upon his combined disability rating, 
the issue of a total rating based upon individual 
unemployability is inextricably intertwined and will be 
readjudicated by the RO/AMC.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  In order to protect the veteran's due 
process rights, the claims are REMANDED for the following 
action:

The RO will review the evidence 
associated with the claims folder in view 
of all the other evidence of record and 
readjudicate the claims for an increased 
rating for bilateral hearing loss and a 
total rating.  The RO should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  If any 
such action does not resolve the claim, 
the RO shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


